         Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 1 of 13




                         THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOHN JEAN
                       Plaintiff,                  NO. 4:20-CV-01722

                v.

 BUCKNELL UNIVERSITY, NATIONAL
 FRATERNITY OF KAPPA DELTA RHO,
 KAPPA DELTA RHO – IOTA CHAPTER,
 WILLIAM C. BABCOCK, DILLON
 DUTTERA and NICHOLAS ZANGHETTI
                 Defendants

   PLAINTIFF JOHN JEAN’S BRIEF IN OPPOSITION TO DEFENDANT DILLON
  DUTTERA’S BRIEF IN SUPPORT OF HIS MOTION TO COMPEL ARBITRATION

        Plaintiff, John Jean, by and through his counsel, Freiwald Law, P.C., files this Brief in

Opposition to Defendant Duttera’s Brief in Support of his Motion to Compel Arbitration.

   I.      INTRODUCTION/FACTUAL BACKGROUND

        This case involves the brutal and life-threatening hazing sustained by Plaintiff John

Jean on the first night he pledged to see whether he would be offered membership in the Kappa

Delta Rho Fraternity’s Iota Chapter at Bucknell University. Specifically, on September 10,

2020, Plaintiff was told to arrive to the fraternity house and was forced to chug hard liquor in

excess. (Doc. 1, ¶ 20, 22). Once he was intoxicated, fraternity members, including the named

Defendants, physically assaulted Plaintiff and burned him with lit cigarettes. (Doc. 1, ¶ 32, 32).

Plaintiff attempted to leave the fraternity house numerous times, but was forced back inside by

fraternity members. (Doc. 1, ¶ 24).

        Finally, in the early morning hours of September 11, 2020, Plaintiff exited the fraternity

house and tried to go home. A fellow pledge, Defendant Nicholas Zanghetti, followed Plaintiff

outside and punched Plaintiff under his right eye, knocking him unconscious. (Doc. 1, ¶ 26).
          Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 2 of 13




Plaintiff fell to the ground and began vomiting. (Doc. 1, ¶ 27). A Bucknell public safety officer

witnessed Defendant Zanghetti punch Plaintiff in the face and saw Plaintiff fall to the ground.

(Doc. 1, ¶ 28). The public safety officer called 911 and Plaintiff was transported to the closest

hospital. (Doc. 1, ¶ 28-29).

         At the hospital, Plaintiff was treated for his wounds, alcohol poisoning and concussion.

(Doc. 1, ¶ 30). Following this incident, the fraternity members were in a group chat over text

message that included Plaintiff. The fraternity members, including the named Defendants,

conspired through the messages on “getting their story straight” and covering up what happened

prior to meeting with Bucknell and Kappa Delta Rho officials. (Doc. 1, ¶ 38).

         Plaintiff filed this case against Defendants for negligence, negligence per se in violating

the Pennsylvania law against hazing, which toughened up the criminal penalties for hazing in

Pennsylvania, as well as for assault, battery, negligent infliction of emotional distress, and false

imprisonment. In response, Defendant Duttera filed a Motion to Compel Arbitration based upon

an alleged contract, which Plaintiff was required to sign electronically in order to pledge the

fraternity. However, for the reasons stated in this brief, the contract is not valid or enforceable as

it is procedurally and substantively unconscionable and would be against public policy to force a

victim of crime, as Plaintiff is here, to submit to binding arbitration where the contract itself

weighs heavily in favor of Defendants, is a contract of adhesion, and is grossly unfair to Plaintiff.

   II.      ARGUMENT

         A. Standard of Review

         Prior to enforcing an alleged agreement to arbitrate, there must be a determination as to

whether the agreement is valid. Although arbitration can be favored, the presumption in favor of

arbitration “does not apply to the determination of whether there is a valid agreement to arbitrate
          Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 3 of 13




between the parties.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir.

2009), citing Fleetwood Enters., Inc. v. Gaskamp, 280 F.3d 1069, 1073 (5th Cir. 2002). Before

compelling arbitration pursuant to the Federal Arbitration Act, a court must determine that (1) a

valid agreement to arbitrate exists, and (2) the particular dispute falls within the scope of that

agreement. Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005); Quiles v.

Fin. Exch. Co., 879 A.2d 281, 283 n. 3 (Pa. Super. 2005).

          Pursuant to the Federal Arbitration Act (“FAA”), a court may enforce a contract to

arbitrate, but only if the court is satisfied that the “making of the agreement” to arbitrate is not

“in issue.” ACE Am. Ins. Co. v. Guerriero, 738 F. App'x 72, 77 (3d Cir. 2018) (“Before

compelling arbitration, ... courts must be satisfied that the parties have an agreement to arbitrate

because ‘arbitration is a matter of contract and a party cannot be required to submit to arbitration

any dispute which he [or she] has not agreed so to submit.’”) (quoting AT & T Techs., Inc. v.

Commc'ns Workers of Am., 475 U.S. 643, 648, (1986)).

          A motion to compel arbitration is evaluated under the summary judgment standard. Id. at

77. Therefore, arbitration will be compelled only if the arbitrability issue presents no genuine,

material issues of fact, with “[t]he party opposing arbitration ... given the benefit of all

reasonable doubts and inferences that may arise.” Id. (quoting Kaneff v. Del. Title Loans, 587

F.3d 616, 620 (3d Cir. 2009)). If there are material factual disputes regarding arbitrability, the

court should proceed to trial “regarding ‘the making of the arbitration agreement or the failure,

neglect, or refusal to perform the same,’ as Section 4 of the FAA envisions.” Id. (quoting

Somerset Consulting, LLC v. United Capital Lenders, LLC, 832 F.Supp.2d 474, 482 (E.D. Pa.

2011)).
        Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 4 of 13




       B. The alleged contract, which contains an arbitration provision, is invalid because
          it is procedurally and substantively unconscionable.

       “[G]enerally applicable contract defenses, such as fraud, duress, or unconscionability,

may be applied to invalidate arbitration agreements.” Doctor's Associates, Inc. v. Casarotto, 517

U.S. 681, 687 (1996). In evaluating claims of unconscionability, courts generally recognize two

categories, procedural, or “unfair surprise” unconscionability and substantive unconscionability.

See Ferguson v. Lakeland Mut. Ins. Co., 596 A.2d 883, 885 (Pa. Super. 1991).

“Unconscionability requires a two-fold determination: that the contractual terms are

unreasonably favorable to the drafter and that there is no meaningful choice on the part of the

other party regarding acceptance of the provisions.” Bensalem Twp. v. International Surplus

Lines Ins. Co., 38 F.3d 1303, 1312 (3d Cir. 1994) (quoting Worldwide Underwriters Ins. Co. v.

Brady, 973 F.2d 192, 196 (3d Cir. 1992)).

           1. The Alleged Contract is a Contract of Adhesion, Procedurally
              Unconscionable, and Unenforceable.

       Contracts of adhesion are standardized form contracts presented to consumers without

negotiation or any option for modification. In Robson v. E.M.C. Insurance, 785 A.2d 507, 510

(Pa. Super.2001), the Superior Court defined a contract of adhesion as one “prepared by one

party, to be signed by the party in a weaker position, [usually] a consumer, who has little choice

about the terms.” Where the arbitration clause is contained in an adhesion contract and unfairly

favors the drafting party, such clauses are unconscionable and must be deemed unenforceable.

Thibodeau v. Comcast Corp., 912 A.2d 874 (Pa. Super 2006). Procedural unconscionability

refers specifically to “the process by which an agreement is reached and the form of an

agreement, including the use therein of fine print and convoluted or unclear language.” Harris v.

Green Tree Financial Corp., 183 F.3d 173, 181 (3d Cir. 1999).
        Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 5 of 13




       In denying a motion to compel arbitration on the basis of procedural unconscionability,

the Third Circuit in Alexander v. Anthony Int'l, L.P., 341 F.3d 256 (3d Cir. 2003) stated that

“[t]he arbitration agreement in the Hourly Employee Contract was prepared by the party with

excessive bargaining power and presented to plaintiffs for signature on a take-it-or-leave-it

basis.” Id. at 266. The court elaborated that the employer, “which conducts business throughout

the nation and the world, clearly possessed more bargaining power than two long-time

equipment operators with limited educational backgrounds and, at best, very narrow options for

other employment.” Id.

       Similarly, here, the contract was drafted by Kappa Delta Rho and presumably its lawyers.

It was presented on a “take it or leave it basis” and specifically says that completing the form is a

“REQUIRED STEP”. See Kappa Delta Rho New Member Registration at Exhibit “A,” page 1.

There was no ability for Plaintiff to choose not to sign the contract. Plaintiff also had no other

options to pledge a fraternity because the bid from Kappa Delta Rho, Iota Chapter was the only

one he received.

       The document also states that “[t]he effective date of this Plan is March 28, 2016”. See

Exhibit A, Section 10. This fact points toward the contract being a contract of adhesion because

it was created four and a half (4 ½) years prior to it being sent to Plaintiff. It was not something

specifically drafted for Plaintiff’s consideration or drafted with the intent of allowing Plaintiff to

have any say in its terms.

       The parties here are on vastly unequal ground. It was unclear that by completing this

form, that Plaintiff could be waiving his rights to pursue this matter in court. Plaintiff, the

recipient of this form, is a college student and has no prior experience with lengthy documents or

proposed contracts such as the one at issue. The document on its face appears to be a “New
        Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 6 of 13




Member Registration” that contains twelve (12) pages of single-spaced paragraphs, not a binding

arbitration contract. It is clear that the drafter of the contract, Kappa Delta Rho, had all of the

bargaining power and Plaintiff did not have the ability to change its terms.

       It is also important to consider when this agreement was signed. Although we do not

have all the facts at this point because no fact discovery (other than very limited Rule 26

disclosures from some of the parties) has commenced, the alleged contract states that the form

was submitted on September 8, 2020 at 8:25 pm. See Exhibit “A”, page 1. The alleged contract

later says that it applies to “Member[s]”, which is defined as “any new member, pledge, initiate,

existing member, alumni, or former member of the National Fraternity of Kappa Delta Rho.”

See Exhibit “A” at Section 2. G.

       At the time Plaintiff allegedly submitted this agreement, he had not yet become a pledge

because the pledging process did not start until September 10, 2020. Plaintiff was not a “new

member” since he had not been admitted to the fraternity. He was not an “existing member,”

“alumni,” or “former member” either. The term “initiate” is vague and is not defined in the

contract. The issue of whether Plaintiff was a “member” at the time of this alleged contract,

alone, is a genuine issue of material fact requiring Defendant’s Motion to be denied.

Alternatively, the contract is invalid as it is procedurally unconscionable and Defendant’s

Motion to enforce it and compel arbitration should be denied.

           2.   The Contract is Substantively Unconscionable and Unenforceable.

       Substantive unconscionability looks to whether the arbitration provision “unreasonably

favors the party asserting it.” Salley v. Option One Mortgage Corp., 925 A.2d 115, 119 (Pa.

2007). Substantive unconscionability refers to contractual terms that are unreasonably or grossly
         Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 7 of 13




favorable to one side and to which the disfavored party does not assent. Denlinger, Inc. v.

Dendler, 608 A.2d 1061, 1068 (Pa. Super. 1992).

        The alleged contract is invalid because it is substantively and unfairly one-sided. The

following are examples of the alleged contract grossly favoring Kappa Delta Rho over Plaintiff:

    -   Section 2. A. in the “Definitions” Section, it states, “‘AA’ means any federal or state-
        recognized Arbitration Association or a similar, local group of arbitrators selected by
        Sponsor1 to hear the member’s claim or dispute in the area of the Chapter’s location.

                       The “member” (Plaintiff) is not permitted to select the arbitrators, only the
                        Sponsor is.

    -   Section 5. A. states “This plan may be amended by Sponsor at any time with thirty (30)
        days notice. (emphasis added)

                       There is no provision allowing the “member” (Plaintiff) to amend the
                        Plan.

    -   Section 5. B. states Sponsor may amend the Rules at any time with thirty (30) days
        notice. (emphasis added).

                       There is no provision allowing the “member” (Plaintiff) to amend the
                        Rules.

    -   Section 6. states, “This Plan may be terminated by Sponsor at any time.”

                       There is no provision allowing the “member” (Plaintiff) to terminate the
                        Plan.

    -   Section 3. Initiation of the Process, Section B. states that if the member brings a claim
        against the fraternity and/or its members, “the fraternity shall…select the AA.”
        (emphasis added).

                       The “member” (Plaintiff) has no say in who the AA will be that will
                        provide the arbitrator to hear the case and, under the contract, the
                        arbitration is binding.




1
 “Sponsor” is defined in the contract as the National Fraternity of Kappa Delta Rho. See Exhibit “A” at
2.B.
         Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 8 of 13




   -   Section 5 “Appointment of Arbitrator” states that the AA shall “invite a single arbitrator
       to serve. If there is no approval of an arbitrator through this method, the AA shall submit
       three (3) qualified arbitrators to each Party, and each Party shall have one (1) strike, and
       the remaining name shall serve as arbitrator. In the sole discretion of the Fraternity,
       two (2) additional arbitrators may be selected to hear the full trial on the merits of
       this matter.” (emphasis added).

                      The “member” (Plaintiff) does not get extra bites at the apple like the
                       Fraternity does if he does not like the arbitrator selected.

       Before the arbitrator even hears the case, the odds are stacked against Plaintiff in this

alleged contract. The Fraternity/Sponsor ensures that it is getting an arbitrator of its choosing by

solely selecting the organization that will provide the arbitrators and if the Fraternity/Sponsor is

not happy with the arbitrator selected it is allowed to select two (2) additional arbitrators of its

choosing to serve along with the original arbitrator. This essentially guarantees that the two

arbitrators will outweigh any opinion of the original arbitrator.

       The appointment of the arbitrator is crucial to ensuring a fair outcome as the arbitrator

“has discretion to determine the form, amount and frequency of discovery by the Parties.” See

Exhibit “A” at Section 10. B. In addition, the arbitrator can award the costs of arbitration to be

paid by “member” (Plaintiff) as part of the award to the Fraternity/Sponsor, but does not allow

an award to the member of the costs. See Exhibit “A” at Section 31. C.

       In the entirety of the twelve-page alleged contract, there are is not even one provision that

weighs in favor of or benefits in a fair manner the “member” (Plaintiff). On the very face of the

alleged contract, it is substantively unconscionable and should be deemed to be invalid and

unenforceable.

       C. It is Against Public Policy to Force Plaintiff, a Victim of Crime, to Arbitrate His
          Claims, Especially Under the Terms of this Agreement.

       Forcing arbitration in this case would be forcing a crime victim to arbitrate his claims
         Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 9 of 13




with the perpetrator of the crime. Hazing, assault, and false imprisonment are crimes under

Pennsylvania law. Hazing, assault and false imprisonment, by their very definitions, are crimes

that Plaintiff did not consent to or have a choice in and were committed by, among others,

Defendant Duttera. The alleged contract notes that it applies to claims “arising out

of…participation in Fraternity activities of a member by the Fraternity.” See Exhibit “A” at

Section 9. Yet, it cannot be said that Plaintiff “participated” in hazing, being assaulted or falsely

imprisoned.2 At the very least, it raises a genuine issue of material fact requiring the denial of

Defendant’s Motion.

        Hazing is a matter of public concern. To force this matter to arbitration would essentially

make the proceedings confidential. See Exhibit “A” at Section 12, which states that “[t]he

arbitrator shall maintain the privacy of the hearings…” It is to the public’s benefit to have cases

involving hazing in the public forum so that changes can be made to make fraternities safer in

the future. If all hazing claims were forced into a secret arbitration, there would be no

motivation for fraternities to make their chapters safer and prevent hazing. It is through civil

lawsuits, like this one, that fraternities can be incentivized to change in their policies and

practices that can prevent others from being victimized, hurt, or killed in the future.

        Moreover, the alleged contract states that “[t]he arbitrator(s) shall be the sole

judge of relevance, materiality and admissibility of the evidence offered. Conformity to legal

rules shall not be necessary.” See Exhibit “A” Section 18, Evidence. (emphasis added). To

force Plaintiff to arbitration, under these terms, with a biased arbitrator, would be extremely

prejudicial.


2
 This is another reason why the Court should deny Defendant’s Motion because “the particular dispute
does not fall within the scope of the agreement,” as required as a condition precedent to compelling
arbitration according to Third Circuit and Pennsylvania law. Trippe Mfg. Co. v. Niles Audio Corp., 401
F.3d 529, 532 (3d Cir. 2005); Quiles v. Fin. Exch. Co., 879 A.2d 281, 283 n. 3 (Pa. Super. 2005).
        Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 10 of 13




       Here, Plaintiff would not get a fair arbitrator, would be limited in the evidence he can

present, would be forced into a proceeding that would be conducted under a shroud of

confidentiality, would not be permitted to appeal, and would be subjected to a process in which

the arbitrator would be under no obligation to conform to any legal rules regarding the evidence

presented in this case. Arbitration under the terms of this alleged contract, would deprive

Plaintiff his day in court and his access to a fair, impartial decision maker to decide his case. If

arbitration is compelled at this point, it would also deprive Plaintiff of any fair process to

discover the facts in his case as the alleged contract limits Plaintiff to a total of twenty (20) hours

of deposition testimony, no more than twenty (20) interrogatories, requests for production, and

requests for admission per side. See Exhibit “A” at Section 10. B.

       To force arbitration in this matter upon Plaintiff, a victim of crime, especially in the

manner the alleged contract defines, gives Defendant Duttera, the perpetrator of the crimes, a

profoundly one-sided advantage in the determination of this case to the unfair detriment of

Plaintiff. The fraternity, which allowed these hazing crimes and other wrongful activity, as it

was foreseeable to them based on this particular fraternity chapter’s past conduct as described in

Plaintiff’s Complaint, would also benefit to Plaintiff’s severe detriment.

       D. Defendant’s Motion Should be Denied Because it is Opposed by Bucknell
          University, a Non-Signatory, and Would Force Two Separate Adjudications of
          the Same Incident, Facts, and Claims.

       It would be a waste of time and resources to force this case to proceed in two different

forums, with two different evidentiary standards, and, inevitably, two different outcomes. In

Plaintiff’s claims against Defendant Bucknell University, the same witnesses and evidence will

be discoverable and relevant as his claims against the Fraternity Defendants and individually-

named Defendants. In Plaintiff’s case against Bucknell, discovery will be governed by the
           Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 11 of 13




Federal Rules of Civil Procedure, whereas in an arbitration against Defendant Duttera, there

would be no conformity to legal rules. In arbitration, witnesses and evidence could be barred

based upon the arbitrator’s sole discretion. To compel arbitration would essentially bifurcate

Plaintiff’s claims in this case and require two separate proceedings and two separate discovery

processes, for the same case and facts. Therefore, for the sake of efficiency, resources and

ensuring a consistent, just result, Defendant’s Motion should be denied.

    III.      CONCLUSION

           The Court should deny Defendant’s Motion to Compel Arbitration as for the reasons

above and the fact that there are genuine issues of material fact such as:

    -      Whether Plaintiff was a “member” as defined in the contract.

    -      The circumstances in which the alleged contract was presented and allegedly signed,
           including but not limited to when it was presented, how it was presented, any messaging
           or instructions provided along with the contract, how long Plaintiff had to complete it,
           and why Plaintiff signed the form.3

    -      Whether the contract at issue applies to the claims brought by Plaintiff as Plaintiff did not
           “participate” in the claims at issue.

           However, if the Court does not deny Defendant’s Motion to Compel Arbitration because

the contract was not valid for the reasons stated in this brief, then Plaintiff respectfully requests

that the Court deny Defendant’s Motion as premature and allow discovery on these issues. This

case has just begun, and so there has been no discovery yet on the facts and circumstances as to

how this contact was presented or allegedly signed. Since the standard is whether a genuine




3
  Plaintiff does not have this information as Plaintiff believes the form may have been submitted through
a website called Campus Direct run by Bucknell University and/or Kappa Delta Rho Fraternity. Plaintiff
is presently unable to access any forms or communications that had been previously received through
Campus Direct, however, it is anticipated that either the University or Fraternity would have access to this
information.
        Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 12 of 13




issue of material fact exists, and the facts have not yet been discovered, alternatively, Plaintiff

respectfully requests that the parties be permitted to take discovery on this issue.

                                                       FREIWALD LAW, P.C.



                                               By:     ________________________________
                                                       AARON J. FREIWALD, ESQUIRE
                                                       LAURA E. LAUGHLIN, ESQUIRE
Dated: November 25, 2020                               Counsel for Plaintiff
       Case 4:20-cv-01722-MWB Document 26 Filed 11/25/20 Page 13 of 13




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOHN JEAN
                       Plaintiff,                 NO. 4:20-CV-01722

                v.

 BUCKNELL UNIVERSITY, NATIONAL
 FRATERNITY OF KAPPA DELTA RHO,
 KAPPA DELTA RHO – IOTA CHAPTER,
 WILLIAM C. BABCOCK, DILLON
 DUTTERA and NICHOLAS ZANGHETTI
                 Defendants

                                    CERTIFICATE OF SERVICE

       I, Aaron J. Freiwald, Esquire, hereby certify that a copy of Plaintiff’s Brief in Opposition

to Defendant’s Brief in Support of Motion to Compel Arbitration was served via the Court’s

electronic filing upon the following:

Michael E. Baughman, Esquire                         Andrew Benedict Esquire
Adam Martin, Esquire                                 Sharon Piper, Esquire
Troutman Pepper                                      Bardsley, Benedict & Cholden, LLP
Suite 200, 100 Market Street                         1600 Market Street
P.O. Box 1181                                        Suite 1310
Harrisburg, PA 17108-1181                            Philadelphia, PA 19103

Harry T. Coleman Esquire                             Karin Rilley Esquire
Law Office of Harry T. Coleman                       Office of General Counsel of Bucknell
41 N. Main Street                                    University
3rd Floor, Suite 316                                 One Dent Drive
Carbondale, PA 18407                                 Lewisburg, PA 17837

Justin Tomevi, Esquire
Law Offices of Barley Snyder
100 East Market Street
York, PA 17101


                                                     AARON J. FREIWALD, ESQUIRE

Dated: November 25, 2020
